DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-9) in the reply filed on 6/1/22 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-15 are pending with claims 1-9 being examined and claims 10-15 deemed withdrawn.
Claim Objections
Claim 1 is objected to as it recites “layer” in line 4 where it should read as “layers”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear whether or not the substrate is required or not.  Specifically, line 2 recites “comprising on a substrate”, and then positively recites different layers where the layers are what are claimed in the claim body. It is unclear whether or not applicants are intending to include the substrate. 
Claims 2-9 are rejected based on further claim dependency.
Regarding claim 3, it is unclear what “the three electrode layers” is attempting to refer to. Specifically, the three layers are not specifically described previously, and the titanium rich nitride layer is described as having one or more layers, where if there is more than one layer present then it would be unclear which three layers are then attempting to be referred to in claim 3.
Regarding claim 5, it is unclear what “the TiNx intermediate layer” is attempting to refer to. Specifically, one specific layer has not been previously described and isolated.  Previously, the titanium rich nitride layer is described as having one or more layers, where if there is more than one layer present then it is unclear which layer is attempting to be referred to in claim 5.
As to claim 7, it is unclear how the substrate of line 3 is guiding liquid medium. What or how is the medium guided on a substrate since a substrate alone does not imply a structure that moves/guides liquid.
Regarding “the substrate” of line 5 of claim 7, it is unclear if the substrate is the substrate of line 2 of claim 1 or the substrate of line 3 of claim 7.
Claims 7-9 are rejected as they do not set forth a claim capable of performing the purpose of the measuring module (measuring).  Specifically, no claims or limitations are directed towards any type of measuring device such as an analytical unit, detector, or sensor that would perform measuring/analysis. Therefore, it is unclear whether or not a measuring/analytical structure is required. Specifically, the preamble recites a measuring module; however, there is no device capable of measuring (sensor, detector, etc…) in the body of the claim. Because measuring/analysis appears to be the purpose of the device/module, then it is unclear what structure is capable of performing the measuring/analysis since no measuring/analysis structure is positively recited in the claim body. Because there is no structure positively recited in the claim body, the examiner believes that applicants are missing essential measuring/analytical features to perform the claimed function.  Further, it is unclear if a measuring/analytical structure is or is not required, and there is some ambiguity as to what structure applicants are intending to impart on the measuring module in the preamble. The examiner suggests that some type of structure capable of performing the purpose of the module/device (measuring/analysis) be recited in the claim body. 
Claims 8-9 are rejected based on further claim dependency.
Regarding claim 9, it is unclear what “provided as” is attempting to impart on the structure. The only structure recited is a measuring module/electrode with various layers (see claims 1 and 7).  It is unclear if the presence of these structures alone satisfies the claim where how the structures are “provided” is an intended use, or if applicants are attempting to further define or require a specific structure.  The examiner will interpret the limitations of claim 9 as intended use, until the structures of the intended uses (how the module is provided) are clearly and positively recited in the claim body.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Norlin et al (Norlin et al. Investigation of interfacial capacitance of PT, Ti, and TiN coated electrodes by electrochemical impedance spectroscopy; biomolecular engineering; 19 pages 67-71 (2002); already of record as it was provided on IDS on 4/28/20; hereinafter “Norlin”) in view of Xu et al (US 20020089027; hereinafter “Xu”) in view of Kim et al (US 5985759; hereinafter “Kim”).
As to claim 1, Norlin teaches a titanium electrode for impedance measurement in aqueous biological media (Norlin; abstract), comprising on a substrate: a Ti carrier layer, comprising elemental titanium (Ti), one or more titanium-rich titanium nitride (TiNx) intermediate layer comprising TiNx, with x smaller than 1 or x equal to 1, disposed on the Ti carrier layer (Norlin teaches TiN where N is equal to one on a Ti layer; see Table 2, conclusion on page 70, page 68, and page 67 where TiN coatings are used for various advantages).  
Note: The instant Claims contain a large amount of functional language (ex: “for…”, etc...).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Norlin does not specifically teach a titanium-poor titanium nitride cover layer, disposed on the titanium-rich TiNx intermediate layer. However, Xu teaches the analogous art of a titanium nitride layer on Titanium, with the layers including Ti/TiN/TiNy (Xu teaches Ti/TiN/TiNx layers; [20, 35, 36, 43]). It would have been obvious to one or ordinary skill in the art to have modified the Ti/TiN layers of Norlin to include an additional TiNx layer on the TiN layer as in Xu because Xu teaches that this provides a smooth surface (Xu; [43]) and Xu also teaches that using multiple layers with the same base metal enables the entire multilayer structure to be deposited in a single chamber in a single process (Xu; [35]).
Modified Norlin does not specifically teach a titanium-poor titanium nitride (TiNy) cover layer, comprising TiNy with y greater than 1. However, Kim teaches the analogous art of titanium nitride TiNy, where titanium-poor titanium nitride (TiNy), comprising TiNy with y greater than 1 (Kim teaches Titanium nitride TiNy, where y ranges from about 0.8 to about 1.5; col. 6 line 26-29). It would have been obvious to one or ordinary skill in the art to have modified the TiNy cover layer of modified Norlin to have been a layer with y between 1.1-1.5 as in Kim because Kim teaches that it is well-known to use titanium nitride in these concentrations.  Further, the examiner notes that Norlin modified by Xu would have looked to Kim to have modified the TiNy layer because both Kim and Xu were commonly owned by Applied Materials.  Further, Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Kim that corresponds to the claimed range in order to provide a concentration gradient from Ti/TiN to TiNy where the titanium content was lower. In re Malagari, 184 USPQ 549 (CCPA 1974). 
As to claim 2, modified Norlin teaches the titanium electrode according to claim 1, with the TiNy cover layer and TiNx intermediate layer (Norlin modified by Xu teaches the TiNy layer on the TiN layer above in claim 1).
Modified Norlin does not specifically teach the thickness of the TiNy cover layer is 0.5 to 10 times, the thickness of the TiNx intermediate layer. However, the thickness of the TiNy cover layer is 0.5 to 10 times, the thickness of the TiNx intermediate layer is a result effective variable modifying the thickness of the outermost layer.  Applicants did not provide any criticality regarding the recited parameter.  It would have been obvious to one of ordinary skill in the art to adjust (or to determine, through routine experimentation, the optimal difference) the thickness of the TiNy layer to be about 1-10 times greater than the thickness of the TiNx layer such that the TiNy layer does not erode, or alternatively to have made the thickness of all of the layers to be equal 1/1 in order to create a device that enabled ease of fabrication.  Consult In re Boesch and Slaney 205 USPQ 215 (CCPA 1980) and (MPEP 2144.05 II).  
As to claim 3, modified Norlin teaches the titanium electrode according to claim 2, with the three electrode layers based on Ti carrier layer / TiNx intermediate layer / TiNy cover layer (See claim 1 and 2 above).  
Modified Norlin does not specifically teach t wherein the three electrode layers have a thickness ratio of 1-5 / 1 / 0.5-10, based on Ti carrier layer / TiNx intermediate layer / TiNy cover layer.  However, the thickness ratio of the three electrode layers is a result effective variable modifying the thicknesses of all of the layers.  Applicants did not provide any criticality regarding the recited parameter.  It would have been obvious to one of ordinary skill in the art to adjust (or to determine, through routine experimentation, the optimal difference) the thicknesses of all of the layers to be equal such that they were 1/1/1 when compared with each other in order to create a device that enabled ease of fabrication. Consult In re Boesch and Slaney 205 USPQ 215 (CCPA 1980) and (MPEP 2144.05 II).  
As to claim 4, modified Norlin teaches the titanium electrode according to claim 1, with the TiNx intermediate layer (See claim 1 above).
Modified Norlin does not specifically teach the TiNx intermediate layer has a thickness from 100 to 500 nm. However, the thickness of the intermediate layer is a result effective variable modifying the thickness of the intermediate layer.  Applicants did not provide any criticality regarding the recited parameter.  It would have been obvious to one of ordinary skill in the art to adjust (or to determine, through routine experimentation, the optimal difference) the thickness of the TiNx layer to be 100 to 500 nm in order to create a robust coating without making the coating too thick.  Consult In re Boesch and Slaney 205 USPQ 215 (CCPA 1980) and (MPEP 2144.05 II).  
As to claim 5, modified Norlin teaches the titanium electrode according to claim 1, wherein the TiNx intermediate layer consists of TiNx, with x from 0.3 to 1.0 (Norlin teaches TiN where x is 1. Xu teaches the same above in claim 1).  
As to claim 6, modified Norlin teaches the titanium electrode according to claim 1, wherein the TiNy cover layer consists of TiNy, with y from 1.1 to 1.5 (Modified Norlin teaches this limitation in claim 1 above.  The examiner notes that Kim teaches y between 1.1-1.5 in claim 1 modification above).  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Norlin et al (Norlin et al. Investigation of interfacial capacitance of PT, Ti, and TiN coated electrodes by electrochemical impedance spectroscopy; biomolecular engineering; 19 pages 67-71 (2002); already of record as it was provided on IDS on 4/28/20; hereinafter “Norlin”) in view of Xu et al (US 20020089027; hereinafter “Xu”) in view of Kim et al (US 5985759; hereinafter “Kim”) in view of Angstmann et al (Angstmann et al. Monitoring human mesenchymal stromal cell differentiation by electrochemical impedance sensing; Cryotherapy, 2011; 13, pages 1074-1089; hereinafter “Angstmann”).
As to claim 7, modified Norlin teaches a measuring module for impedance measurement in aqueous biological media (Norlin teaches impedance spectroscopy; Title, abstract), comprising: a titanium electrode according to claim 1 (modified Norlin teaches the titanium electrode of claim 1).  
Modified Norlin does not specifically teach a polymeric substrate for guiding liquid medium, and an electrode deposited immediately on the substrate. However, Angstmann teaches the analogous art of impedance measurement (Angstmann; Title) where the electrodes are deposited into well plates which are formed as a polymeric substrate to measure cells (Angstmann; page 1076). It would have been obvious to one of ordinary skill in the art to have used the impedance measuring electrode of Norlin in a well plate as in Angstmann because Angstmann teaches that it is well-known to use electrodes to analyze cells in well plates (Angstmann; page 1076).
As to claim 8, modified Norlin teaches the measuring module according to claim 7, wherein the polymeric substrate is selected from the group consisting of: polystyrene (PS), polyamide (PA), acrylonitrile butadiene styrene (ABS), polylactic acid (PLA), polycarbonate (PC), polyethylene terephthalate (PET), polyethylene (PE), polycaprolactone (PCT), polypropylene (PP), polyetheretherketone (PEEK), polyimide (PI), polyurethane (PU), polyvinylchloride (PVC), and combinations, mixtures, and co-polymers thereof (The modification of the impedance measurement of Norlin taking place in a cell culture plate of Angstmann has been discussed above in claim 7. It is well-known that cell culture plates are made of polystyrene or polycarbonate as biocompatible and inert materials).  
As to claim 9, modified Norlin teaches the measuring module according to claim 7, which is provided as a cell culture vessel, a multi-well plate, a membrane reactor, a hollow fiber module, or a hose connecting piece (The modification of the impedance measurement of Norlin taking place in a cell culture plate of Angstmann has been discussed above in claim 7. Angstmann teaches a cell culture vessel/multiwell plate).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Satitpunwaycha et al (US 6045666; hereinafter “Satitpunwaycha”) teaches Ti/TiN/TiNy as having 20nm/80nm/10nm thickness; col. 5 line 46-49. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798